DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 05 April 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-3, 5-11, 13-19 and 21-24 are currently pending in the instant application.


Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 05 April 2022, with respect to the 35 USC 112(b) rejections of claims 1-24 have been fully considered and are persuasive.  The previous 35 USC 112(b) rejection(s) of claims 1-24 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102 rejection(s) of claim(s) 1-24 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims, thereby changing the scope of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guthery (US 2019/0074003 A1).
Regarding claim 1, Guthery discloses a computing device (Figures 5A-5B, computing device 500) for programming a robot (Figure 1, voice-controlled device 105), the computing device comprising: 
a program generator computing device (Figure 1, programming application 102) coupled to a programming rulebook (Figure 1, database 108) and a programmable controller (Figure 5, central processing unit 521) of the robot, wherein the programming rulebook is a database (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0028, 0034 & 0082, specifically as shown in at least Figures 1 & 5A-5B), 
wherein the program generator computing device is configured to 
receive, from a user, one or more sequences of keywords describing a control operation to be performed by the robot, wherein each of the one or more sequences of keywords includes two or more keywords selected by the user from a keyword table, and wherein each of the one or more sequences of keywords includes a parameter specification added by the user to the two or more selected keywords (Figures 2-4A; at least as in paragraphs 0030-0032, 0041-0042 and 0045-0046, specifically as in at least Figure 3, step 302), 
convert the one or more received sequences of keywords into a valid program code compatible with the programmable controller by transmitting, to the programming rulebook database, the one or more received sequences of keywords and receiving, from the programming rulebook database, the valid program code corresponding to the one or more transmitted sequences of keywords, wherein the valid program code is in a predefined syntax used by the robot (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
combine the received valid program code to generate a complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
transmit, to the programmable controller, the complete program code to cause the robot to perform the control operation (Figures 2-4A; at least as in paragraphs 0033-0034, 0052 and 0071, specifically as in at least Figure 3, step 308).
Regarding claim 2, Guthery discloses the computing device further comprising the programming rulebook database, which is installed on the computing device (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 3, Guthery further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 5, Guthery further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304).
Regarding claim 6, Guthery further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-4A; at least as in paragraphs 0030, 0047-0049, 0071-0074 and 0079).
Regarding claim 7, Guthery further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).
Regarding claim 8, Guthery further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).
Regarding claim 9, Guthery discloses a computer program stored on a non-transitory computer readable medium and, when executed in a computing device, carries out a method for programming a robot for carrying out a control operation, wherein the robot includes a controller (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0028, 0034 & 0082, specifically as shown in at least Figures 1 & 5A-5B), wherein the method for programming the robot comprises: 
generating, by a program generator, a robot program to be executed by the programmable controller of the robot to cause the robot to carry out the control operation (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0028, 0034 & 0082, specifically as shown in at least Figures 1 & 5A-5B), wherein generating the robot program includes 
receiving, from a user, one or more sequences of keywords, wherein each of the one or more sequences of keywords includes two or more keywords selected by the user from a keyword table, and wherein each of the one or more sequences of keywords includes a parameter specification added by the user to the two or more selected keywords (Figures 2-4A; at least as in paragraphs 0030-0032, 0041-0042 and 0045-0046, specifically as in at least Figure 3, step 302), 
converting the one or more received sequences of keywords into valid program code compatible with the programmable controller by transmitting the one or more received sequences of keywords to a programming rulebook database and receiving, from the programming rulebook database, a plurality of valid program code sections, wherein each of the plurality of valid program code sections uses a predefined syntax corresponding to a type of the robot (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
combining, by the program generator, the plurality of valid program code sections to generate a complete program code, wherein the generated robot program includes the complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
transmitting the generated robot program to the programmable controller to cause the robot to carry out the control operation (Figures 2-4A; at least as in paragraphs 0033-0034, 0052 and 0071, specifically as in at least Figure 3, step 308).
Regarding claim 10, Guthery further discloses wherein the method further comprises the programming rulebook database, which is installed on the computing device (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 11, Guthery further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 13, Guthery further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304).
Regarding claim 14, Guthery further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-4A; at least as in paragraphs 0030, 0047-0049, 0071-0074 and 0079).
Regarding claim 15, Guthery further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).
Regarding claim 16, Guthery further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).
Regarding claim 17, Guthery discloses a method for programming a robot for carrying out a control operation, wherein the robot includes a programmable controller, the method comprising: 
generating, using a program generator, a robot program to be executed by the programmable controller of the robot to cause the robot to carry out the control operation (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0028, 0034 & 0082, specifically as shown in at least Figures 1 & 5A-5B), wherein generating the robot program includes 
receiving, from a user, one or more sequences of keywords, wherein each of the one or more sequences of keywords includes two or more keywords selected by the user from a keyword table, and wherein each of the one or more sequences of keywords includes a parameter specification added by the user to the two or more selected keywords (Figures 2-4A; at least as in paragraphs 0030-0032, 0041-0042 and 0045-0046, specifically as in at least Figure 3, step 302), 
converting the one or more received sequences of keywords into valid program code compatible with the programmable controller by transmitting the one or more received sequences of keywords to a programming rulebook database and receiving, from the programming rulebook database, a plurality of valid program code sections, wherein each of the plurality of valid program code sections uses a predefined syntax corresponding to a type of the robot (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
combining, by the program generator, the plurality of valid program code sections to generate a complete program code, wherein the generated robot program includes the complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304), and 
transmitting the generated robot program to the programmable controller to cause the robot to carry out the control operation (Figures 2-4A; at least as in paragraphs 0033-0034, 0052 and 0071, specifically as in at least Figure 3, step 308).
Regarding claim 18, Guthery discloses the method further comprising the programming rulebook database, which is installed on the computing device (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 19, Guthery further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0026, 0034 & 0082-0084).
Regarding claim 21, Guthery further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-4A; at least as in paragraphs 0033-0034 and 0047-0049, specifically as in at least Figure 3, step 304).
Regarding claim 22, Guthery further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-4A; at least as in paragraphs 0030, 0047-0049, 0071-0074 and 0079).
Regarding claim 23, Guthery further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).
Regarding claim 24, Guthery further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 1 & 5A-5B; at least as in paragraphs 0033-0034, 0041-0042 & 0082-0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the analogous prior art including US 2020/0230817 A1 issued to Han, II which is directed towards a skill-based robot programming apparatus and corresponding method, and US 10,272,570 B2 issued to Storr which is directed towards the registration, monitoring, and control of one or more of a robotic device(s), autonomous vehicle(s), “smart” device(s) and other programmable and computer controlled devices, both of which appear to disclose similar teachings to that of the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664